DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 07, 2022 has been entered.  Claims 1, 5 and 7 are amended. Claims 1, 2, and 5-7 are pending.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Measurement unit in claims 1 and 5 - foot pressure sensors (para [0018]);
Pressure sensing unit in claims 1 and 5 – long strip shaped pressure sensor (para [0020]);
Output unit in claims 1 and 5 – relay device (para [0018]);
Information provision unit in claim 5 – a determination table (para [0037) and a load information table (para [0038]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the claimed invention as a whole encompasses the foot sole part of a human organism.  Dependent claims 2 and 6 inherit and do not remedy the deficiencies of apparatus claims 1 and 5.  The following amendments to claims 1 and 5 are suggested:
 a measurement unit for installation on a foot sole part of a subject … wherein the pressure-sensing unit is configured to be disposed in a location where a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject is located such that the longitudinal axis of the pressure-sensing unit will align with the longitudinal axis of the bone.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A longitudinal axis aligned with the bone is not disclosed in the originally filed application.  It appears that applicant relies on the drawings for support. However, in Hockerson-Halberstadt Inc. v. Avia Grp Int'l Inc., 55 USPQ2d 1487 (Fed. Cir. 2000), the patentee argued that "the specification contains figures depicting a groove that is wider than the fins." Id at 1491. The Court noted that the disclosure "is devoid of any indication that the proportions of the groove and fins are drawn to scale" and held "it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." Id. There is nothing in the specification of the instant application that indicates the drawings are drawn to scale.  The specification does not state the aligned relationship. The drawings therefore cannot be relied on to support the claimed aligned relationship.
Dependent claims 2 and 6 inherit and do not remedy the deficiencies of independent claims 1 and 5.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US
2012/0092169 A1 to Kaiser et al (previously cited; hereinafter “Kaiser”) in view of JP 2005-156531 A to
Takayoshi et al (cited by Applicant; hereinafter “Takayoshi”) and US 8,676,541 B2 to Schrock.
As to claim 1, Kaiser teaches a foot sole pressure measurement instrument (insole with sensors
15,19,23, Fig. 1), comprising: a measurement unit (pressure sensors 15, 17, Fig. 1) which is configured to
be installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of
the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor
placement for a specific individual collects foot pressure data, [0010], line 1), and
an output unit configured to output data of the measured pressure (“sensor data collected by the local
processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”,
[0022], lines 4-5).
Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect
ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a
bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject. Takayoshi
teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6
illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit
is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a
little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and
shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make
it capable of being disposed as claimed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
	Kaiser and Takayoshi do not teach located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone.  Schrock teaches located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.

Regarding claim 2, Kaiser, Takayoshi and Schrock make obvious the foot sole pressure measurement instrument according to Claim 1. Kaiser further teaches wherein the measurement unit is installed on or near a part at which a pressure is twice or more than an average value of pressure applied per unit area of the foot sole part (Kaiser teaches to measure the plantar pressure distribution during HC, MS, FFL and TO, [0027], lines 2. It’s inherent that pressure sensor is placed on a calcaneal portion of the foot for detecting a heel strike, which has pressure twice or more than an average value of pressure of the foot sole part).

Regarding claim 5, Kaiser discloses an information provision device (mobile system), comprising:
a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) which is configured to be installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4- 5); and
an information provision unit (processing unit 45, Fig. 2) configured to determine an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1- 6) when the subject is running on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract), and to provide load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
Kaiser and Takayoshi do not teach located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone.  Schrock teaches located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.

Regarding claim 6, Kaiser Takayoshi and Schrock make obvious the information provision device of claim 5. Kaiser further discloses a calculation unit (variation calculation 93 within processing unit 45, Figs. 2&4) configured to perform a predetermined calculation (center of pressure variation, Fig. 5) on the basis of the data of the pressure by the foot sole pressure measurement instrument (para [0027]); and
a display unit (Presentation GUI 51, Fig. 2) configured to display information based on a result of the calculation performed by the calculation unit (“displaying activity on the graphical user interface 51”, [0023], lines 1-9; as shown in Fig. 2, presentation GUI 51 is connected to processing unit 45).

Regarding claim 7, Kaiser discloses an information provision method (a method for determining the motive instability of an individual, see at least abstract), comprising:
measuring a data of a pressure by a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) which is configured to be installed on a foot sole part of a subject so is to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1); and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit’, [0022], lines 4- 5); and
determining an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1-6) when the subject is running (see background technology) on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract); and
providing load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
Kaiser and Takayoshi do not teach located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone.  Schrock teaches located such that the longitudinal axis of the pressure-sensing unit aligns with the longitudinal axis of the bone (1340, 1342 Fig. 28; col 26, ln 43-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensing unit at the locations disclosed in Schrock to provide information that improves technique when jogging.
Response to Arguments
Applicant’s arguments, filed March 07, 2022, with respect to the rejection(s) under 35 USC 101, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schrock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791